Citation Nr: 1046212	
Decision Date: 12/09/10    Archive Date: 12/20/10

DOCKET NO.  06-27 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a skin disorder, to include 
basal cell carcinoma and squamous cell carcinoma.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1949 to December 
1952.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas.  

This case was previously before the Board in September 2009, at 
which point it was remanded for further development.  As the 
Board decision herein constitutes a full grant of the benefit 
sought on appeal, no further development is necessary. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

Resolving all reasonable doubt in the Veteran's favor, he had 
extensive unprotected sun exposure during service, and his 
currently diagnosed skin disorders of minor actinic keratoses, 
squamous cell carcinomas, and basal cell carcinomas have been 
medically linked to such in-service sun exposure.


CONCLUSION OF LAW

The Veteran's current skin disorders of minor actinic keratoses, 
squamous cell carcinomas, and basal cell carcinomas were incurred 
as a result of active duty service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that his current skin disorders, to include 
squamous cell carcinomas and basal cell carcinomas, are due to 
excessive sun exposure and skin damage that occurred during 
military service.  As the Board's decision herein to grant 
service connection for the claimed skin disorders constitutes a 
full grant of the benefit sought on appeal, no further action is 
necessary to comply with the Veterans Claims Assistance Act of 
2000 and implementing regulations.

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303(a).  Where a disease is 
diagnosed after discharge, service connection may be granted when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 U.S.C.A. 
§ 1113(b); 38 C.F.R. § 3.303(d).  

Certain chronic diseases, including malignant tumors, are presumed 
to have been incurred in or aggravated by service if they manifest 
to a degree of 10 percent within one year after discharge, even if 
there is no evidence of such disease during service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).  If a chronic disease 
is noted during service (or within the applicable presumptive 
period under 38 C.F.R. § 3.307), subsequent manifestations of the 
same disease at any later date will be service connected, unless 
clearly attributable to intercurrent causes.  However, where a 
condition is noted during service (or within the applicable 
presumptive period) but is not chronic, service connection may be 
granted only where there is evidence of continuity of 
symptomatology after separation from service.  38 C.F.R. § 
3.303(b).  

Generally, to establish direct service connection, there must be 
medical evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  38 C.F.R. § 3.304; see also Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007); Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  However, under C.F.R. § 3.303(b), the nexus 
element may be established based on medical or lay evidence where 
there is competent evidence of continuity of symptomatology.  
Barr, 21 Vet. App. at 307.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, all reasonable doubt will be resolved in favor of the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).  

With respect to an in-service injury, the Veteran states that he 
mowed grass with either no head covering or only a cloth cap in 
Arkansas, and his ears, nose, and face blistered badly and 
peeled.  He further states that he was constantly in the sun 
during 14 weeks of basic training in Texas.  Additionally, the 
Veteran reports that he had constant sun exposure for three years 
in his main post tracking planes in New York, which required him 
to sit in the sun for shifts of 8 hours or longer.  He states 
that this sun was extremely hard on his skin, and there was no 
available shade or skin block.  See, e.g., July 2006 notice of 
disagreement, April 2007 statement.  He has also submitted 
photographs of him working in the sun during service.  The Board 
notes that the available service treatment records reflect no 
complaints or treatment relating to excessive sun exposure, to 
include sunburn, blistering, or lesions.  Nevertheless, the 
Veteran is competent to report extensive sun exposure and 
resulting sunburns during service, as these issues are factual in 
nature and are observable by his own senses.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Layno v. Brown, 6 Vet. App. 
465, 469-71 (1994); Barr, 21 Vet. App. at 307-08.  Further, the 
Board finds no reason to reject the Veteran's statements as not 
credible.  

The Veteran concedes that he did not have any diagnosed skin 
disorders, to include carcinomas or cancers, within one year 
following separation from service.  Rather, he states that he 
first had skin lesions or keratoses removed in 1964, and he has 
had continuing problems since that time.  See, e.g., April 2007 
statement.  The Veteran's two daughters have submitted statements 
corroborating this assertion.  See December 2003 statements.  
Available post-service private treatment records show treatment 
for various skin disorders, including basal cell carcinoma as 
early as December 1981.  The Veteran states that he had treatment 
for skin lesions and cancers prior to that time, starting in 
1964, but those earlier records are unavailable.  As such, the 
evidence of record does not establish that any malignant tumors 
manifested to a compensable degree within one year after 
separation from service, or by December 1953, so as to warrant 
presumptive service connection.

However, the Veteran has submitted an opinion from his private 
provider, Dr. B, as well as several Internet articles, to 
establish a link between his current skin disorders and service.  
In an April 2007 letter, Dr. B stated that he has treated the 
Veteran for multiple squamous cell carcinomas and precancerous 
skin lesions, which are predominantly caused by ultraviolet 
radiation from the sun.  Dr. B opined that the Veteran's 
significant sun exposure during service "very well may have 
increased his chances of developing these lesions."  
Additionally, the Internet articles generally indicate that 
excessive exposure to ultraviolet radiation from the sun results 
in a higher risk of developing skin cancer, including basal cell 
cancer and squamous cell cancer.  The articles further indicate 
that it can take many years for skin cancer to develop as a 
result of such exposure.  A medical article or treatise "can 
provide important support when combined with an opinion of a 
medical professional" if it discusses generic relationships with 
a degree of certainty such that, under the facts of a specific 
case, there is at least "plausible causality" based upon 
objective facts.  Mattern v. West, 12 Vet. App. 222, 228 (1999).

At a March 2010 VA skin examination, the Veteran reported in-
service sun exposure and sunburns consistent with the above 
summary, and the examiner noted that there were no other risk 
factors, such as blue eyes, fair skin, or red hair.  Upon 
physical examination and review of the entire claims file, the 
Veteran was diagnosed with multiple squamous cell and basal cell 
cancers (or carcinomas) beginning in 1964 and minor actinic 
keratoses.  The VA examiner opined that it is at least as likely 
as not that the Veteran's four summers spent working outdoors in 
the sun every day during service from 1949 to 1953 resulted in 
severe actinic damage to the skin and the noted subsequent skin 
cancers.  The examiner explained that it is well known that 
ultraviolet damage from the sun causes skin cancers, that its 
effects are cumulative, and that skin cancers due to sun damage 
at an early age of a severe degree can occur over many years at a 
time.  

The Board notes that the Veteran may have had additional 
excessive sun exposure after service while working for iron 
works, roofing, and construction companies.  See statements from 
previous employers received in 1998; statement from Veteran 
received in 1998.  However, the VA examiner reviewed the entire 
claims file, including these statements, and indicated that the 
Veteran's in-service sun exposure had at least as 50 percent 
probability of causing the Veteran's current skin disorders.  
Indeed, the examiner specifically noted that exposure at an early 
age is especially problematic.  The VA examiner's opinion 
properly reflects consideration of the Veteran's lay testimony as 
to his reported sun exposure, which the Board has found to be 
credible, as well as prior medical evidence.  Further, the 
examiner's opinion is consistent with the private opinion and the 
medical articles of record.  

Accordingly, resolving all reasonable doubt in the Veteran's 
favor, his current skin disorders of minor actinic keratoses, 
squamous cell carcinomas, and basal cell carcinomas are medically 
to his excessive sun exposure during service.  As such, he is 
entitled to service connection for such disability.  See 
38 C.F.R. §§ 3.102, 3.304. 


ORDER

Service connection for the skin disorders of minor actinic 
keratoses, squamous cell carcinomas, and basal cell carcinomas is 
granted.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


